I concur in all the rulings made in the above opinion, except divisions 2 and 15 thereof.
I am of the opinion that the verdict rendered was authorized under the law and the evidence, and that the judgment of the trial court should be affirmed. It was a question for the jury, in the exercise of the discretion vested in it on appeal to the superior court, to determine from the evidence whether the guardian should be removed or not. See Code, § 49-232, andStanley v. Spell, 46 Ga. App. 91 (166 S.E. 669). The judgment of the trial court is *Page 355 
being reversed by the rulings made in divisions 2 and 15 of the above decision, and it is from those rulings that I dissent. In my opinion, no harmful error to the plaintiff is shown by ground 5 of the motion which complains of the charge of the court dealt with in division 2 of the opinion, nor by ground 21 of the motion, which is dealt with in division 15 of the opinion of the court.